DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-10 are pending and have been examined in this application. 
This communication is the first action on the merits.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 12/22/2020, 01/29/2021, 08/02/2021, 01/19/2022 and reviewed by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 11 “the axial direction” lacks antecedent basis. 
Claim 1 line 12 “the circumferential direction” lacks antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over (IT 236872 Y1) to Carizzoni in view of (JPS 5533022 U).
In regards to claim 1, Carizzoni teaches a fishing rod comprising: a rod body (Carizzoni; rod 4) extending in a front-and-back direction along a central axis (Carizzoni; front towards the rightmost side of FIG 1, back towards the leftmost side of FIG 1); a fitting (Carizzoni; line guide in FIG 1) having a mounting part (Carizzoni; contact base 3), the mounting part (Carizzoni; 5) of the rod body at a first position determined in a circumferential direction around the central axis (Carizzoni; FIG 4); and a fiber-reinforced resin layer (Carizzoni; 2, [0028] and [0029] the element 2 is fabric impregnated with adhesive such as resins) surrounding the rod body so as to cover the mounting part (Carizzoni; covered mounting part in FIG 4, [0053] totally envelops the cylindrical surface of a barrel (surrounding the rod body)), 
	Wherein the fiber-reinforced resin layer covers the rod body along an entire length thereof in the circumferential direction around the central axis (Carizzoni; [0053] totally envelops the cylindrical surface of a barrel (surrounding the rod body)), where a portion extends in the axial direction backward (Carizzoni; the point of the triangle piece of element 2 in FIG 1 extending backward (towards the left)), and extending in the circumferential direction less than 180 degrees clockwise and also less than 180 degrees anti-clockwise (Carizzoni; see FIG 1 where the triangle piece extends less than 180 degrees in either a clockwise or anti-clockwise direction, and [0053] where the element 2 can be limited to part of the circumference of the barrel).
Carizzoni fails to explicitly teach the shape wherein the fiber-reinforced resin layer has: a first portion covering the rod body along an entire length thereof in the circumferential direction around the central axis; and a second portion extending in the axial direction backward from an axially back end of the first portion and extending in the circumferential direction from the first position less than 180 degrees clockwise and also less than 180 degrees anti-clockwise.
JPS5533022U teaches the shape wherein: a first portion covering the rod body along an entire length thereof in the circumferential direction around the central axis (JPS’022; portion at 4 in FIG 3 and 4, see FIG 2, where the first portion extends around the entire circumference of the rod); and a second portion extending in the axial direction backward from an axially back end of the first portion (JPS’022; second portion 6 extending backwards (leftward) as seen in FIGs 2-4 from the first portion at 4) and extending in the circumferential (JPS’022; where the portion 6 extends in either a clockwise or counterclockwise direction less than 180 degrees, see FIGs 2-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Carizzoni such that the shape of the sheet 2 had both the narrow portion which extends less than 180 degrees in a clockwise and anticlockwise direction, -and a portion which extends around the entire circumference of the rod, as taught by JPS’022. The motivation for doing so would be to provide a shape which provides better securement and stability of the fitting by both encompassing the entire circumference of a rod and also extending backwards along the foot of the fitting.

In regards to claim 2, Carizzoni as modified by JPS’022 teaches the fishing rod of claim 1, wherein the first portion is configured such that a length La thereof in the axial direction satisfies a relation of Ld/2 is less than or equal to La where Ld denotes a length of the mounting part in the axial direction (Carizzoni; where half of a length of the mounting part 3 is less than a length of a first portion C1 annotated below) (Examiner additionally notes that Length La is not defined in the claims and therefore could be any length, including the length of element 2, length of portions of element 2, length of the rod, etc).

    PNG
    media_image1.png
    256
    643
    media_image1.png
    Greyscale



In regards to claim 3, Carizzoni as modified by JPS’022 teaches the fishing rod of claim 1, wherein, when seen from a side (JPS’022; embodiment FIG 6), the second portion is configured such that a back end thereof has a backward convex shape between the first position and a second position rotated 90 degrees clockwise from the first position (JPS’022; annotated J1) and has a frontward convex shape between the second position and a third position rotated 180 degrees clockwise from the first position (JPS’022; annotated J2).

    PNG
    media_image2.png
    296
    536
    media_image2.png
    Greyscale


In regards to claim 4, Carizzoni as modified by JPS’022 teaches the fishing rod of claim 1, wherein the fiber-reinforced resin layer is formed by curing a prepreg sheet wound around the rod body (Carizzoni; [0037] polymerization utilizing heated compression (curing), the sheet would have to be wound around the rod body in order to encompass the circumference) 
	Additionally, it is noted that claim 4 is a product-by-process claim, and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious In re Thorpe, 227 USPQ 964, 966.

In regards to claim 5, Carizzoni teaches the fishing rod of claim 1, wherein the fiber-reinforced resin layer is formed by curing a first prepreg sheet (Carizzoni; first sheet 2b) wound around the rod body and a second prepreg sheet (Carizzoni; second sheet 2c) wound externally around the first prepreg sheet (Carizzoni; see FIG 1 and 4).
	Additionally, it is noted that claim 5 is a product-by-process claim, and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966.

In regards to claim 6, Carizzoni as modified by JPS’022 teaches the fishing rod of claim 5, wherein, in the circumferential direction, the first prepreg sheet (Carizzoni; 2b) extends partially around the circumference of the barrel (Carizzoni; [0053], see FIG 1).
Carizzoni as modified by JPS’022 fail to explicitly teach where the first prepreg sheet extends 90 degrees clockwise from the first position and also extends 90 degrees anti-clockwise from the first position.
However, it would have been an obvious matter of design choice to change the sizing of the prepreg sheets of Carizzoni such that the first sheet extends 90 degrees clockwise and anticlockwise, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). The motivation for doing so would be to 

In regards to claim 7, Carizzoni as modified by JPS’022 teaches the fishing rod of claim 5, wherein the fiber-reinforced resin layer includes a first fiber-reinforced resin layer (Carizzoni; first sheet 2a) obtained by curing the first prepreg sheet and a second fiber-reinforced resin layer (Carizzoni; second sheet 2c) obtained by curing the second prepreg sheet (Carizzoni; see FIG 1 and 4).
Additionally, it is noted that claim 7 is a product-by-process claim, and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966.

In regards to claim 9, Carizzoni as modified by JPS’022 teaches the fishing rod of claim 1, wherein the fitting is a fishing line guide (Carizzoni; see FIG 1).

In regards to claim 10, Carizzoni as modified by JPS’022 teach the fishing rod of claim 1, wherein the fitting is a reel seat (Carizzoni; [0004] discusses securing a reel’s support plate).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over (IT 236872 Y1) to Carizzoni as modified by (JPS 5533022 U) as applied to claim 1 above, in further view of (US 20150296761 A1) to Sugaya.
In regards to claim 8, Carizzoni as modified by JPS’022 teach the fishing rod of claim 1, but fail to explicitly teach wherein the fiber-reinforced resin layer contains reinforcement fibers arranged at an angle of less than 90 degrees with respect to the axial direction.
Sugaya teaches wherein the fiber-reinforced resin layer (Sugaya; fixing member 40, [0023] fiber reinforced prepreg) contains reinforcement fibers arranged at an angle of less than 90 degrees with respect to the axial direction (Sugaya; [0023] carbon, class fibers with resin, the reinforced fibers extending at 45 degrees with respect to an axial direction, also see the fibers demonstrated in FIG 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Carizzoni as modified by JPS’022 such that the fibers of the prepreg layers are arranged at an angle less than 90 degrees with respect to the axial direction, such as taught by Sugaya. The motivation for doing so would be to provide strength and support in the fibers in the direction where the force will be applied to bend the rod in order to support the fitting.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180249693 A1 to Ayoub teaches a two-part sheet securement of a fitting, where a first sheet exists only on one section of the rod and a second sheet exists around an entire circumference of a rod.
US 20120060403 A1 to LoPresti teaches a fitting secured to a rod in a way such that the rod is not inhibited from its natural bending.
US 4355061 A to Zeigler teaches the use of fiber reinforced sheets where a portion of the sheet is removed to allow the rod’s natural bending.

FR 1343667 A teaches a fitting which is secured with a sheet that extends about 90 degrees clockwise and counterclockwise.
US 2650447 A to Johnson teaches a fitting secured to a fishing rod with several portions, where one portion extends less in a 90 degree direction clockwise or counterclockwise than a second portion.
US 1231150 A to Gere teaches two sheets, one which extends partially around the fishing rod while the other sheet extends around the entire circumference of the fishing rod.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023. The examiner can normally be reached Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647